Exhibit EMPLOYMENT AGREEMENT THIS AGREEMENT is made as of the 20th day of May 2008, between Harleysville Management Services LLC (“HMS”), a Pennsylvania business corporation having a place of business at 483 Main Street, Harleysville, Pennsylvania 19438, and Donna M. Coughey (“Executive”), an individual residing in Pennsylvania. WITNESSETH: WHEREAS, HMS is a subsidiary of Harleysville National Bank and Trust Company (the “HNC Bank”), a national bank having a place of business at 483 Main Street, Harleysville, Pennsylvania 19438; WHEREAS, HNC Bank is a subsidiary of Harleysville National Corporation (“HNC”), a Pennsylvania business corporation having a place of business at 483 Main Street, Harleysville, Pennsylvania 19438; WHEREAS, HNC and Willow Financial Bancorp, Inc. (“WFB”) will enter into an Agreement and Plan of Merger dated May 20, 2008 (“Merger Agreement”), wherein WFB will merge into HNC; WHEREAS, Executive is the President and Chief Executive Officer of WFB; WHEREAS, Executive, WFB and Willow Financial Bank entered into an employment agreement dated July 15, 2005 and amended on October 23, 2007 (“Employment Agreement”); WHEREAS, as inducement for HNC to enter into the Merger Agreement, Executive agreed to terminate her Employment Agreement and execute a Termination of Employment Agreement and Release Agreement, which agreement is being executed contemporaneously with this Agreement; WHEREAS, as further inducement for HNC to enter into the Merger Agreement, Executive has agreed to assist with the integration of WFB into HNC by acting as an employee in the position of Executive Vice President to HNC and HNC Bank for a one year period commencing on the Effective Date (as defined in the Merger Agreement) and terminating one year later; 1 WHEREAS, Executive desires to serve HNC and HNC Bank as an Executive Vice President under the terms and conditions set forth herein; AGREEMENT: NOW THEREFORE, in consideration of the foregoing and other good and valuable consideration the receipt and sufficiency of which is hereby acknowledged, and intending to be legally bound, it is agreed as follows: 1.Executive Relationship.
